DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
The Examiner made two telephone calls and left messages both times to attorney Reid Knott Cunningham on 01/27/2021 & 04/02/21.  However, the Examiner did not receive any responsive from the attorney. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) An infusion pump system comprising: 
an infusion pump; and 
a controller device to collect data and in wireless communication with the infusion pump, 
wherein the controller device in communication with a security monitoring service, wherein the security monitoring service to collect the data from the controller device and contacts the controller device, and 
wherein if an acknowledgement of the security monitoring service contact is not made on the controller the security monitoring service contacts and sends the data to an emergency contact.  

2. (Previously presented) The infusion pump system of claim 1 wherein the controller device instructs the infusion pump, and wherein the controller device synchronizes 

15. (Currently Amended) A method for communication between an infusion pump and a controller comprising: 

providing a controller device to collect data and in wireless communication with the infusion pump, wherein the controller in communication with a security monitoring service, 
wherein the security monitoring service collects the data from the controller device and contacts the controller, and 
wherein if an acknowledgement of the security monitoring service contact is not made on the controller device, the security monitoring service contacting and sending the data to an emergency contact.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-14 directed to Group II, non-elected without traverse.  Accordingly, claims 8-14 have been cancelled.

Allowable Subject Matter
Claims 1-7, 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an infusion pump device and method including: a controller device to collect data and in wireless communication with the infusion pump, wherein the controller device in communication with a security monitoring service, wherein the security monitoring service to collect the data from the controller device and contacts the controller device, and wherein if an acknowledgement of the security monitoring service contact is not made on the controller the security monitoring service contacts and sends the data to an emergency contact.  
The closet prior art of record is Koverzin (US 2010/0286490), Iliff (US 2008/0051641), Hutzler et al. (US 2010/0231379), however these references do not disclose the device as claimed or described above. 
Koverzin discloses a monitoring unit 10; a controller device 20 to collect information and in wireless communication with the monitoring unit 10; wherein the controller device 20 in communication 
Iliff discloses a system comprising: a patient computer 116 is in wireless communication with a security monitoring service 110 (or DDM 80) via telephone or display message to display 118 of the computer 116; the security monitoring service/DDM 80 interacts with a patient in abnormal condition. However, when the patient unexpectedly fails to response in the middle of the dialog, all scripts are designed to invoke the No-Response (NR) feature, then the security monitoring service 110 will contacts to an emergency contact.  Iliff fails to disclose that the security monitoring service sends the collected date of the patient to the emergency contact. 
Hutzler discloses a system comprising: a portable electronic device 102; a controller device 120 to collect data (from biosensor 4) and in wireless communication with the portable electronic device 102, wherein the controller device 120 in communication with a security monitoring service 114; wherein the security monitoring service 114 to collect the data from the controller device 120 and contacts the controller device 120 and at same time the controller device 120 sends the data to an emergency contact. Hutzler fails to disclose that wherein if an acknowledgement of the security monitoring service contact is not made on the controller the security monitoring service contacts and sends the data to an emergency contact.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783